COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00160-CV


IN THE MATTER OF I.D.W.


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant J.W. filed a notice of appeal of the probation adjudication of his

juvenile son, I.D.W. On April 27, 2012, we received a letter from the trial court

stating that I.D.W. had agreed to a plea bargain in the trial court and it had not

given I.D.W. permission to appeal, nor was the matter of the appeal raised in a

pre-trial motion. See Tex. Fam. Code Ann. § 56.01(n) (West Supp. 2011). The

letter also stated that I.D.W. has not expressed a desire to appeal.      See id.




      1
       See Tex. R. App. P. 47.4.
§ 56.01(f) (requiring the child and his parent, guardian, or guardian ad litem to

express a desire to appeal).

      On May 8, 2012, we notified Appellant of our concern that we lacked

jurisdiction over the appeal because I.D.W. has not expressed a desire to appeal

and because I.D.W. had agreed to a plea bargain in the trial court. We told

Appellant that unless I.D.W. or any party desiring to continue the appeal files with

the court a response showing grounds for continuing the appeal, we may dismiss

the appeal. We have received no response.

      Appellant has not shown that the trial court granted permission for I.D.W.

to appeal, nor has he shown that this appeal is based on a matter raised by a

written motion filed before the proceeding.2        See Tex. Fam. Code Ann.

§ 56.01(n). Neither has I.D.W. expressed a desire to appeal. See id. § 56.01(f).

We therefore dismiss this appeal. See Tex. R. App. P. 42.3.



                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J., DAUPHINOT, AND GABRIEL, JJ.

DELIVERED: June 21, 2012

      2
       If Appellant is attempting to appeal on his own behalf, we note that he
does not have standing to appeal the order. See id. § 56.01(c)(1) (stating that an
appeal under that chapter may be taken “by or on behalf of a child”); see also In
re A.E.E., 89 S.W.3d 250, 254 (Tex. App.—Texarkana 2002, no pet.) (“By the
plain wording of the statute, the child has the right to appeal and the right of
anyone else to appeal is derivative from the child’s right, because such appeal
must be on the child's behalf.”).


                                         2